ORDER
Defendant, an indigent, has lost his right to appeal because of the failure of his court appointed counsel to prepare and serve the proposed record on appeal within the time allowed by the North Carolina Rules of Appellate Procedure and within the time allowed by two consecutive thirty day extensions of time granted by the North Carolina Court of Appeals.
In order, however, to avoid the necessity of a new trial or release of defendant because of alleged ineffective assistance of appellate counsel, the Court orders as follows:
The petition for certiorari filed in this Court on 1 February 1985 is allowed as follows:
The case is remanded to the Court of Appeals for entry of an order allowing the petition of certiorari filed in that Court on 11 January 1985 and for such other orders as it may deem necessary and appropriate.
This 20th day of March 1985.
Vaughn, J.
For the Court